Case 1:19-cr-00091-DLC Document 98 Filed 07/30/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

_y- : 19cr91-4 (DLC}

 

CARLOS ROBLEDO-ANEZ, : ORDER

Defendant.

DENTSE COTE, District Judge:

On July 27, 2021, defense counsel informed the Court that
the defendant prefers that a conference regarding substitution
of counsel in this matter occur via videoconference as opposed
to in person. Accordingly, it is hereby

ORDERED that a substitution of counsel conference is
scheduled for August 5, 2021 at 12:00 PM using the 4oomGov
platform. Defense counsel is reminded that he will be given an
opportunity to speak with the defendant by telephone for fifteen
minutes before the proceeding begins {i.e., at 11:45 a.m.).

To optimize the quality of the video feed, only the Court,
the defendant, defense counsel, and counsel for the Government
will appear by video for the proceeding; all others wili
participate by telephone. Co-counsel, members of the press, and
the public may access the audio feed of the conference by

calling 888-363-4749 and using access code 4324948.

 
Case 1:19-cr-00091-DLC Document 98 Filed 07/30/21 Page 2 of 4

In advance of the proceeding, Chambers will email the
parties with further information on how to access the
proceeding. Those participating by video will be provided a
link to be pasted into their browser. It should be used only at
the time of the proceeding because using it earlier could result
in disruptions to other proceedings.

To optimize use of the ZoomGov technology, all those
participating by video should:

1. Use the most recent version of Firefox, Chrome, or
Safari as the web browser, or the Zoom desktop app. Do
not use Internet Explorer.

2. Use hard-wired internet or WiFi. If using WiFi, the
device should be positioned as close to the Wi-Fi router
as possible to ensure a strong signal. (Weak signals

may cause delays or dropped feeds.)

3. Minimize the number of others using the same WiFi router
during the proceeding.

Further, all participants must identify themselves every time
they speak, spell any proper names for the court reporter, and
take care not to interrupt or speak over one another. Finally,
all of those accessing the proceeding — whether in listen-only
mode or otherwise — are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

Tf ZoomGov does not work well enough and the Court decides
to transition to its teleconference line, counsel should call
888-363-4749 and use access code 4324948#. (Members of the

press and public may call the same number, but will not be

 
Case 1:19-cr-00091-DLC Document 98 Filed 07/30/21 Page 3 of 4

permitted to speak during the proceeding.) In that event, and
in accordance with the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at

https: //www.nysd.uscourts.gov/sites/default/files/practice docum

 

ents/DLC%20Cote%20COVID-19%20Emergency%20Practices$20-

 

%320May%2013%2C%3202020.pdf, counsel should adhere to the

 

following rules and guidelines during the hearing:

1. Each party should designate a single lawyer to speak on
its behalf (including when noting the appearances of
other counsel on the telephone).

2. Counsel should use a landline whenever possible, should
use a headset instead of a speakerpnone, and must mute
themselves whenever they are not speaking to eliminate
background noise. In addition, counsel should not use
voice-activated systems that do not allow the user to
know when someone else is trying to speak at the same
time.

3. To facilitate an orderly teleconference and the creation
of an accurate transcript, counsel are required to
identify themselves every time they speak. Counsel
should spell any proper names for the court reporter.
Counsel should also take special care not to interrupt or
speak over one another.

 
Case 1:19-cr-00091-DLC Document 98 Filed 07/30/21 Page 4 of 4

4. if there is a beep or chime
has joined while counsel is
pause to allow the Court to
new participant and confirm

indicating that a new caller
speaking, counsel should
ascertain the identity of the
that the court reporter has

not been dropped from the call.

Dated: New York, New York
July 29, 2021

aA Wy

NISE COTE
United States District Judge

 
